Exhibit 10.2

Execution Version

WILLIAMS PARTNERS L.P.

Common Unit Purchase Agreement

January 9, 2017

The Williams Companies, Inc.

Williams Gas Pipeline Company, LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Donald R. Chappel

Williams Partners L.P., a Delaware limited partnership (the “Partnership”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to The Williams Companies, Inc., a Delaware corporation (“WMB”), through its
wholly-owned subsidiary, Williams Gas Pipeline Company, LLC, a Delaware limited
liability company (the “Investor”), the number of common units representing
limited partner interests in the Partnership (the “Common Units”) as calculated
pursuant to Section 2(b) hereof (the “Investor Units”).

This is to confirm the agreement among the Partnership, WMB and the Investor
concerning the purchase of the Investor Units from the Partnership by the
Investor. Capitalized terms used but not defined herein will have the meanings
given to them in the Partnership’s First Amended and Restated Agreement of
Limited Partnership, dated as of August 3, 2010, as amended (the “Partnership
Agreement”).

1. Representations, Warranties and Agreements.

(a) The Partnership represents and warrants to, and agrees with, WMB and the
Investor that:

(i) The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act (the “Delaware Act”) with full limited partnership power and
authority necessary to enter into, execute and deliver this Agreement.

(ii) As of the Closing Date (as defined in Section 4), the Investor Units will
be duly authorized and, when issued and delivered to the Investor against
payment therefor in accordance with the terms hereof, will be validly issued,
fully paid (to the extent required by the Partnership Agreement), and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Act).

(iii) The Partnership has all requisite limited partnership power and authority
to issue, sell and deliver the Investor Units in accordance with and upon the
terms set forth in this Agreement and the Partnership Agreement and to perform
its obligations under this Agreement.



--------------------------------------------------------------------------------

(iv) This Agreement has been duly executed and delivered by the Partnership and,
assuming its due execution and delivery by the Investor, this Agreement
constitutes a legal, valid and binding obligation of the Partnership,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws (as defined below)
relating to or affecting creditors’ rights generally and to legal principles of
general applicability governing the availability of equitable remedies,
including principles of good faith and fair dealing (regardless of whether such
enforceability is considered in a proceeding in equity or at law) (collectively,
“Enforceability Exceptions”).

(v) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement (collectively,
the “Transactions”), including each of the transactions contemplated by
Section 2, do not and will not (i) constitute a breach or violation of, or
result in a default (or an event that, with notice or lapse of time or both,
would become a default) under, or result in the termination or in a right of
termination or cancellation of, or accelerate the performance required by, any
note, bond, mortgage, indenture, deed of trust, license, franchise, lease,
contract, agreement, joint venture or other instrument or obligation to which
the Partnership or any of its Subsidiaries is a party or by which the
Partnership or any of its Subsidiaries or properties is subject or bound that is
material to the Partnership and its Subsidiaries, taken as a whole,
(ii) constitute a breach or violation of, or a default under the Partnership
Agreement, (iii) contravene or conflict with or constitute a violation of any
provision of any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, order, writ,
injunction, decree, or ruling (“Law”) binding upon or applicable to the
Partnership or any of its Subsidiaries, or (iv) result in the creation of any
liens or other encumbrances on any of the Partnership’s (or any of its
Subsidiaries’) assets.

(vi) Except for the fees payable by the Partnership to Evercore Group L.L.C., no
action has been taken by or on behalf of the Partnership that would give rise to
any valid claim against any party hereto for a brokerage commission, finder’s
fee or other like payment with respect to the matters contemplated hereby.

(vii) Subject to required filings under federal and state securities Laws and
compliance with the rules and regulations of the New York Stock Exchange (the
“NYSE”), neither the execution and delivery by the Partnership of this Agreement
nor the consummation by the Partnership of the transactions contemplated hereby
do or will require any registrations, qualifications, designations, declarations
or filings with, or the obtaining of any permit, authorization, consent, waiver
or approval of, or the giving of any notice to, in each case, any governmental
authority, third party or other person.

(viii) Assuming the accuracy of the representations and warranties of the
Investor contained in this Agreement, the Partnership is not required to
register the Investor Units under the Securities Act in connection with the sale
of the Investor Units to the Investor.

(b) WMB and the Investor represent and warrant to, and agree with, the
Partnership that:

(i) Each of WMB and the Investor has been duly formed and is validly existing in
good standing as a corporation and limited liability company, respectively,
under the Laws of its jurisdiction of formation, with all corporate or limited
liability company power and authority necessary to own or hold its properties
and conduct the business in which it is engaged, in each case in all material
respects.

 

2



--------------------------------------------------------------------------------

(ii) Investor is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and the investment by the Investor in the Partnership is
for its own account and not for the account of others, for investment purposes.
The Investor Units are being acquired for investment and with no intention of
distributing or reselling such Investor Units or any portion thereof or interest
therein in any transaction which would be a violation of the securities Laws of
the United States of America or any state or foreign country or jurisdiction.

(iii) Investor has been given reasonable access to, full and fair disclosure of
all material information regarding the Partnership and the Investor Units,
including reasonable access to the books and records of the Partnership.
Investor acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in the Partnership and has knowingly and voluntarily
elected instead to rely solely on its own investigation.

(iv) Investor understands that the Investor Units are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities Laws. Investor acknowledges that the Investor Units will bear a
restrictive legend to that effect. Investor acknowledges and agrees that the
Investor must bear the economic risk of this investment indefinitely, that the
Investor Units purchased by the Investor hereunder may not be sold or
transferred or offered for sale or transfer by it without registration under the
Securities Act and any applicable state securities or Blue Sky Laws or the
availability of exemptions therefrom, and that the Partnership has no present
intention of registering the resale of any of such Investor Units.

(v) Investor has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Investor Units, and has so evaluated the merits
and risks of such investment. The Investor is able to bear the economic risk of
an investment in the Investor Units and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.

(vi) Investor understands that the Investor Units are being offered and sold to
the Investor in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of, and Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings, which are true, correct and complete, of the Investor set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Investor Units.

 

3



--------------------------------------------------------------------------------

(vii) WMB and Investor have a substantive pre-existing relationship with the
Partnership. Neither WMB nor the Investor was identified or contacted through
any marketing by the Partnership.

(viii) WMB and the Investor each has all requisite corporate or limited
liability company power and authority to execute and deliver this Agreement and
to perform its respective obligations hereunder in accordance with and upon the
terms and conditions set forth in this Agreement.

(ix) This Agreement has been duly executed and delivered by WMB and the Investor
and, assuming its due execution and delivery by the Partnership, this Agreement
constitutes a legal, valid and binding obligation of each of WMB and the
Investor, enforceable against such Person in accordance with its terms, subject
to Enforceability Exceptions.

(x) The execution, delivery and performance of this Agreement and the
consummation of the Transactions do not and will not (i) constitute a breach or
violation of, or result in a default (or an event that, with notice or lapse of
time or both, would become a default) under, or result in the termination or in
a right of termination or cancellation of, or accelerate the performance
required by, any note, bond, mortgage, indenture, deed of trust, license,
franchise, lease, contract, agreement, joint venture or other instrument or
obligation to which WMB or the Investor is a party or by which WMB or the
Investor or their properties is subject or bound that is material to WMB or the
Investor, (ii) constitute a breach or violation of, or a default under the
organizational documents of WMB or the Investor, (iii) contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to WMB or the Investor, or (iv) result in the creation of any liens
or other encumbrances on any of WMB’s or the Investor’ assets.

(xi) Excluding fees payable to Morgan Stanley & Co. LLC, no action has been
taken by or on behalf of WMB or the Investor that would give rise to any valid
claim against any party hereto for a brokerage commission, finder’s fee or other
like payment with respect to the matters contemplated hereby.

(xii) Subject to required filings under federal and state securities Laws and
compliance with the rules and regulations of the NYSE, neither the execution and
delivery by WMB or the Investor of this Agreement nor the consummation by WMB or
the Investor of the transactions contemplated hereby do or will require any
registrations, qualifications, designations, declarations or filings with, or
the obtaining of any permit, authorization, consent, waiver or approval of, or
the giving of any notice to, in each case, any governmental authority, third
party or other person.

(xiii) As of January 6, 2017, WMB, the Investor and their Affiliates own,
beneficially or of record, the following Partnership Interests: 354,234,855
Common Units, 16,690,016 Class B Units, the General Partner Interests and all
the IDRs in WPZ. Except for any rights under the Partnership Agreement, WMB and
the Investor’s rights under this Agreement, and the General Partner’s rights
under the Common Unit Issuance Agreement, dated as of the date hereof, between
the General Partner and the Partnership (the “CUIA”), no Affiliate of the
General Partner has any written or oral agreement, option or warrant or similar
right for the purchase or acquisition of Partnership Interests.

 

4



--------------------------------------------------------------------------------

2. Purchase and Sale.

(a) WMB shall use its commercially reasonable efforts to consummate an offering
(to be registered under the Securities Act) of WMB’s common stock (the “WMB
Common Stock”) on or prior to 4:00 p.m., New York City time, on January 16, 2017
(the “Outside Date”) at a public offering price per share of at least $29.60
(the “Minimum Share Price”) and with net proceeds (inclusive of the net proceeds
from the Option Exercise (as defined below), if any) of up to $3,000,000,000
(the “WMB Common Stock Offering”).

(b) Subject to the terms and conditions set forth herein, the Partnership agrees
to sell the Investor Units to the Investor, and the Investor agrees to purchase
the Investor Units for cash from the Partnership, at a purchase price equal to
$36.08586 per Common Unit, which is equal to the five-day volume-weighted
average price of WPZ Common Units for the period ending the day preceding the
date hereof, less a discount of 6.5% per Common Unit (the “Investor Unit
Issuance Price”). The number of Investor Units to be purchased hereunder shall
be equal to (i) the net proceeds from the WMB Common Stock Offering, after
giving effect to the underwriting commissions and discounts with respect thereto
and other offering expenses as specified in the prospectus filed with the SEC
relating to the WMB Common Stock Offering, up to $3,000,000,000 (inclusive of
the net proceeds, if any, of the Option Exercise) divided by (ii) the Investor
Unit Issuance Price, with such quotient rounded down to the nearest whole
number. Subject to the prior sentence, in the event that the underwriters in the
WMB Common Stock Offering (the “Underwriters”) exercise their option to purchase
additional shares of WMB Common Stock pursuant to the underwriting agreement
entered into between WMB and the Underwriters in connection with the WMB Common
Stock Offering (the “Option Exercise”), the Partnership agrees to sell to the
Investor, and the Investor agrees to purchase from the Partnership, at the
Investor Unit Issuance Price, such additional number of Investor Units (“Option
Exercise Investor Units”) equal to (i) the net proceeds from the Option
Exercise, after giving effect to the underwriting commissions and discounts with
respect thereto, divided by (ii) the Investor Unit Issuance Price, with such
quotient rounded down to the nearest whole number. The aggregate cash
consideration to be paid by the Investor for the Investor Units (as adjusted
pursuant to Section 3(b)) is referred to as the “Cash Consideration.”

3. Distribution Adjustment.

(a) Within ten business days following the announcement of the applicable
quarterly distribution, the Investor shall prepare and deliver, or cause to be
prepared and delivered, to the Partnership a statement of its calculation, in
reasonable detail, of the amount of the upward adjustment, if any, to the Cash
Consideration determined by this Section 3(a) (the “Distribution Adjustment”).
The Distribution Adjustment shall be equal to the sum of:

(i) If the Closing occurs prior to or on the record date for a distribution by
the Partnership of Available Cash pursuant to Section 6.3 of the Partnership
Agreement with respect to a calendar quarter prior to the calendar quarter in
which the Closing occurs, the product of (a) the amount of such distribution to
each Common Unit multiplied by (b) the number of Investor Units to be purchased
hereunder at Closing; and

 

5



--------------------------------------------------------------------------------

(ii) With respect to any distribution by the Partnership of Available Cash
pursuant to Section 6.3 of the Partnership Agreement with respect to the
calendar quarter in which the Closing occurs, the product of (a) the product of
(1) the amount of such distribution to each Common Unit multiplied by (2) the
number of Investor Units to be purchased hereunder at Closing multiplied by
(b) a fraction, (1) the numerator of which is the number of days commencing with
the first day of such quarter and ending on the Closing Date and (2) the
denominator of which is the total number of days in such quarter.

(b) The Cash Consideration shall be adjusted upward by the Distribution
Adjustment and the Investor shall pay to the Partnership, by wire or interbank
transfer of immediately available funds to an account specified in writing by
the Partnership, an amount in cash equal to the unpaid amount of the
Distribution Adjustment on the date of each respective distribution by the
Partnership in Section 3(a).

4. Delivery and Payment for the Investor Units on the Closing Date. Delivery of
and payment for the Investor Units shall be made on or about 10:00 a.m., New
York City time, on the WMB Common Stock Offering Closing Date, and with respect
to the Option Exercise Investor Units, if applicable, the date of settlement of
the WMB Common Stock issued and sold pursuant to the Option Exercise, or at such
other date and time as may be mutually agreed by the Partnership and the
Investor (each such date and time of delivery and payment for the Investor Units
being herein called, the “Closing Date”). Delivery of the Investor Units shall
be made to the Investor against payment by the Investor of the Cash
Consideration (as adjusted pursuant to Section 3(b)) to or upon the order of the
Partnership by wire transfer payable in same-day funds to an account specified
by the Partnership.

5. Conditions of Investor’s Obligations. The obligations of the Investor to
effect the Transactions hereunder at the applicable Closing shall be subject to
the conditions, except as waived by the Investor in its sole discretion, that:
(i) all representations and warranties and other statements of the Partnership
herein are, at and as of the Closing Date, true and correct in all material
respects, (ii) the WMB Common Stock Offering Shall have been consummated at a
public offering price per share of WMB Common Stock greater than or equal to the
Minimum Share Price, and (iii) no order shall have been entered and remained in
effect in any action or proceeding before any federal, foreign, state or
provincial court or governmental agency or other federal, foreign, state or
provincial regulatory or administrative agency or commission that would prevent
or make illegal the consummation of the transactions.

6. Conditions of the Partnership’s Obligations. The obligations of the
Partnership to effect the Transactions hereunder at the Closing shall be subject
to the conditions, except as waived by the Partnership in its sole discretion,
that: (i) all representations and warranties and other statements of the
Investor herein are, at and as of the Closing Date, true and correct, except
where the failure of such representations and warranties to be true and correct
would not have, individually or in the aggregate, a material and adverse effect
on the Partnership and its Subsidiaries, taken as a whole, or hinder or
materially delay the ability of the parties to consummate the Proposed
Transaction (including by requiring the Partnership to register the Investor
Units under the Securities

 

6



--------------------------------------------------------------------------------

Act in connection with the sale of the Investor Units to the Investor), (ii) the
WMB Common Stock Offering Shall have been consummated, and (iii) no order shall
have been entered and remained in effect in any action or proceeding before any
federal, foreign, state or provincial court or governmental agency or other
federal, foreign, state or provincial regulatory or administrative agency or
commission that would prevent or make illegal the consummation of the
transactions.

7. Termination. Either party may terminate this Agreement at any time on or
after the Outside Date if the WMB Common Stock Offering has not been consummated
by the Outside Date, provided that neither WMB nor Investor shall be entitled to
terminate this Agreement pursuant to this Section 7 if there has been a material
breach of any of their obligations under Section 2 hereof.

8. Further Assurances. Subject to the terms and conditions of this Agreement,
each party will use commercially reasonable efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper, desirable or advisable under applicable Laws, so as to enable
consummation of the matters contemplated hereby, including obtaining any third
party approval that is required to be obtained by the party in connection with
the Transactions and the other matters contemplated by this Agreement, and using
commercially reasonable efforts to lift or rescind any injunction or restraining
order or other order adversely affecting the ability of the parties to
consummate the matters contemplated hereby, and using commercially reasonable
efforts to defend any litigation seeking to enjoin, prevent or delay the
consummation of the matters contemplated hereby or seeking material damages, and
each party will cooperate fully with the other parties to that end, and will
furnish to the other parties copies of all correspondence, filings and
communications between it and its Affiliates, on the one hand, and any
governmental authority, on the other hand, with respect to the matters
contemplated hereby.

9. Notices. All statements, requests, notices and agreements hereunder shall be
in writing. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof if delivered or sent by registered or certified
mail, return receipt requested, and addressed to the intended recipient as set
forth below:

if to WMB or the Investor, to:

WPZ GP LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention:      Peter S. Burgess

with a copy, that shall not constitute notice, to:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, Colorado 80202-2642

Attention:      Steven Talley

 

7



--------------------------------------------------------------------------------

if to the Partnership, to:

WPZ GP LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention:      Peter S. Burgess

                      H. Brent Austin, Chairman of the Conflicts Committee

with a copy, that shall not constitute notice, to:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, Colorado 80202-2642

Attention:      Steven Talley

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention:      Joshua Davidson

10. Amendment; Waiver of Compliance. (a) this Agreement may be amended or
modified from time to time and (b) any failure of any of the parties to comply
with any obligation, covenant, agreement or condition in this Agreement may be
waived by the party or parties entitled to the benefits thereof, in each case
only by the written agreement of all the parties hereto; provided, however, that
the Partnership may not, without the prior approval of the conflicts committee
of the board of directors of the General Partner, agree to any amendment or
modification of this Agreement; provided, further, that any such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

11. Assignment. This Agreement shall be binding upon, and inure solely to the
benefit of, the Investor and the Partnership, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. This Agreement
shall not be assignable by any party hereto, except with the prior written
consent of the other parties hereto. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective.

12. Entire Agreement. This Agreement, the CUIA, the Partnership Agreement and
Amendment No. 8 to the Partnership Agreement (attached to the CUIA as Exhibit I)
constitute the entire agreement between the Partnership, WMB and the Investor
with respect to the subject matter hereof and supersede all prior agreements and
understandings (whether written or oral) between the Partnership, WMB and the
Investor, with respect to the subject matter hereof.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware.

 

8



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

If the foregoing correctly sets forth the agreement between WMB, the Investor
and the Partnership, please indicate your acceptance in the space provided for
that purpose on the following page.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Agreement as of the day and year set forth above.

 

The Williams Companies, Inc. By:  

/s/ Peter S. Burgess

  Name:   Peter S. Burgess   Title:   Vice President Treasury & Insurance,
Treasurer Williams Gas Pipeline Company, LLC By:  

/s/ Anthony W. Rackley

  Name:   Anthony W. Rackley   Title:   Vice President Tax and Assistant
Treasurer Williams Partners L.P.   By:  WPZ GP LLC   its general partner By:  

/s/ Ted T. Timmermans

  Name:   Ted T. Timmermans   Title:   Vice President, Controller & Chief
Accounting Officer

[Common Unit Purchase Agreement]